Case 2:19-cv-15735-SDW-LDW Document 2 Filed 07/23/19 Page 1 of 2 PageID: 271



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                  Civil Action No. 2:19-cv-15735
 FRANCISCUS DARTEE,

                Plaintiff,                        Removed from the Superior Court of New
                                                  Jersey, Chancery Division, Morris County,
        v.                                        Docket Nos. MRS-C-60-19, MRS-L-001294-
                                                  19
 THE BANK OF NEW YORK MELLON
 CORPORATION, JAMES M. GANNON,
 Sheriff of Morris County, MICHELLE M.              APPLICATION FOR EXTENSION OF
 SMITH, Clerk of Superior Court,                      TIME TO ANSWER, MOVE OR
 NATIONSTAR MORTGAGE LLC dba MR                           OTHERWISE REPLY
 COOPER, FEDERAL HOUSING FINANCE
 AGENCY,

                Defendants.


 FRANCISCUS MARIA DARTEE,

                Beneficiary & Third Party
                Interest Intervenor.


       Application is made for a Clerk’s Order extending the time within which Defendant

Federal Housing Finance Agency (“FHFA”) may answer, move or otherwise reply to the

Complaint filed by Plaintiff Franciscus Dartee (“Plaintiff”) for fourteen (14) days, to August 13,

2019. We represent that:

       1.      FHFA timely filed and served a Notice of Removal on July 23, 2019;

       2.      Pursuant to FRCP 81(c), FHFA’s time to answer, move or otherwise reply to
               Plaintiff’s Complaint expires on July 30, 2019; and

       3.      No previous extension has been obtained.
Case 2:19-cv-15735-SDW-LDW Document 2 Filed 07/23/19 Page 2 of 2 PageID: 272



Dated: Newark, New Jersey
       July 23, 2019
                                                           DUANE MORRIS LLP


                                                      By: /s/ Sarah Fehm Stewart
                                                         Sarah Fehm Stewart
                                                         One Riverfront Plaza
                                                         1037 Raymond Blvd., Ste. 1800
                                                         Newark, NJ 07102
                                                         P: (973) 424-2000
                                                         F: (973) 424-2001
                                                         Attorneys for Defendant Federal
                                                         Housing Finance Agency




                                    [PROPOSED] ORDER

       It is hereby ORDERED that Defendant Federal Housing Finance Agency’s time to

answer, move or otherwise reply to the Complaint of Plaintiff Franciscus Dartee is extended up

to and including August 13, 2019.



Dated: _______________

                                                   ____________________________________
                                                        William T. Walsh, Clerk of Court




                                               2
